DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 02/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heiskanen et al. (WO 2017/199157A1) in view of Nakatani et al. (US Patent Pub. 2016/0333116).
Heiskanen et al. disclose an UV blocking film comprising microfibrillated cellulose wherein at least part of the microfibrillated cellulose is microfibrillated cellulose produced from non-chemical modified lignocellulosic material (Abstract).  Heiskanen et al. disclose the cellulose is formed wherein the cellulose molecules contain functional groups such as TEMPO by way of oxidation (p; 13, lines 4-16).  Heiskanen et al. disclose the fibers are have high aspect ratio with width of 5-30 nm and aspect ratio usually greater than 50 (p. 14, lines 1-3).  Heiskanen et al. disclose depending on the source and the manufacturing process, the length of the fibrils can vary from around 1 to more than 10 micrometers, wherein 1 micrometer is 1000 nm (p. 12, lines 22 and 23).  Heiskanen et al. disclose a film having good UV blocking properties comprising the fiber material with a transmittance of at least 70% for radiation with wavelengths above 400nm and has a transmittance below 70% for radiation with wavelengths below 400nm (p. 4, lines 25-29).  Heiskanen et al. disclose the film can comprise a resin material, such as polyethylene and polypropylene (p. 11, lines 30-33).  Heiskanen et al. disclose the composition may be a sunscreen used on the skin to reduce the harmful effects of UV radiation (p. 10, lines 25 and 26).
Heiskanen et al. differ from the instant claims insofar as they do not disclose an average degree of substitution or an average degree of oxidation.

	Nakatani et al. disclose dry solids of anionically modified cellulose nanofibers (ABSTRACT).  Nakatani et al. disclose carboxymethylated cellulose used as an anionically modified cellulose has a degree of carboxymethyl substitution of 0.01 to 0.5 per anhydrous glucose unit of the cellulose ([0024]).  Nakatani et al. disclose the modified cellulose nanofibers are used in sunscreen ([0055]).

It is prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07. Therefore, it would have been obvious to have used the modified cellulose nanofibers in the formulation of Heiskanen since they are known for sunscreen formulations as taught by Nakatani.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/               Primary Examiner, Art Unit 1612